Citation Nr: 0200326	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00 - 17 432	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a compensable rating for residuals of a 
cerebral concussion. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from November 19, 1965, to 
October 18, 1968, but did not serve in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 2000 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued the noncompensable 
evaluation for the veteran's service-connected residuals of 
cerebral concussion.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001)) 
became law.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  In general, where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.  However, some 
regulations governing reopening of previously and finally 
denied claims were also revised effective the date of 
publication on August 29, 2001.  As the instant appeal does 
not address the reopening of a previously and finally denied 
claim, the 
regulations specific to such claims are inapplicable to the 
instant appeal and will not be further discussed.  
The VCAA, including its implementing regulations, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 14 Stat. 2096, 2096-2099 (November 9, 2000);  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a 
duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Further, the VCAA redefines VA's 
duty to assist under the new  38 U.S.C.A. § 5103A(a) through 
(d), including the provision of a medical examination, unless 
"no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement."  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096, 2097-98 (November 9, 2000) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A].  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

The record shows that service connection for residuals of 
cerebral concussion was granted by rating decision of June 
1970, evaluated as noncompensably disabling.  Service 
connection is also in effect for residuals of a left knee 
injury with instability, currently rated as 30 percent 
disabling, and for hearing loss, currently rated as 
noncompensably disabling.  In addition, the record shows that 
RO has obtained the veteran's complete service medical 
records, as well as all VA hospital summaries, treatment 
records, reports of VA examinations, and outpatient treatment 
records identified by the claimant.  The veteran's most 
recent claims for a compensable rating for his service-
connected residuals of cerebral concussion were denied by 
rating decisions of September 1993 and December 1994, based 
upon the evidence then of record, and those decisions were 
not appealed.  In March 2000, the 
veteran reopened his claim for a compensable rating for his 
service-connected residuals of cerebral concussion, reporting 
recent treatment at a VA medical facility.  By RO letter of 
April 12, 2000, the veteran was notified by RO letter of the 
process by which his claim would be reviewed and developed, 
including the actions 

to be taken by the RO.  All current VA medical records 
identified by the veteran were obtained and reviewed by the 
RO.  

A rating decision of May 11, 2000, determined that the 
evidence of record did not warrant assignment of a 
compensable rating for the veteran's service-connected 
residuals of cerebral concussion.  The claimant and his 
representative were notified of that adverse determination by 
RO letter of May 19, 2000, with a copy of the rating 
decision, which notified the claimant of the issue addressed, 
the evidence considered, the adjudicative actions taken, the 
decision reached, the reasons and bases for the decision, his 
right to appeal that determination and to have a personal 
hearing, and the time limit in which to do so.  Following 
receipt of his notice of disagreement, the claimant was 
provided a statement of the case on July 19, 2000, which 
notified him of the issue addressed, the evidence considered, 
the adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, the applicable provisions of 
VA's Rating Schedule, the reasons and bases for the decision, 
his responsibility to submit evidence to support his claim, 
and VA's obligation to assist him by obtaining existing VA 
and non-VA medical and other evidence, including evidence in 
the possession of governmental authorities, that is pertinent 
and specific to his claim.  

The claimant perfected his claim in August 2000, and 
submitted additional medical evidence, but did not request a 
personal hearing.  An August 2000 report of VA neurological 
examination (Brain and Spinal Cord) of the veteran shows that 
the examining specialist reviewed the veteran's entire claims 
folder, including his service medical records and his VA 
hospital summaries, treatment notes, and reports of 
electrodiagnostic testing, and offered a medical opinion as 
to any linkage which might exist between the veteran's 
service-connected residuals of concussion and any currently 
manifested symptomatology.  A supplemental statement of the 
case was issued on September 5, 2001, which notified him of 
the issue addressed, the additional evidence considered, the 
adjudicative actions taken, the decisions reached, and the 
reasons and bases for the decision.  The veteran subsequently 

failed to respond to an RO inquiry at to whether he wanted a 
hearing at the RO or before the Board.  He was notified by RO 
letter of December 5, 2001, that his case 
was being transferred to the Board, and that he had the right 
to submit additional evidence, change his representative, or 
request a hearing before the Board within 90 days of the date 
of that letter.  No additional evidence was received and the 
claimant has not requested a hearing before the Board.  

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and RO letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  The appellant 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the determination of his 
claim, or asked that any additional evidence be obtained.  
The RO requested all relevant hospitalization and treatment 
records identified by the appellant, and the appellant was 
informed in various letters what records the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  Further, the appellant was provided a current VA 
specialist medical examination, with a medical opinion, and 
all current medical evidence identified by the claimant has 
been obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  Competent medical evidence and opinion, based upon a 
comprehensive review of the record, fails to disclose any 
current psychiatric or neurological impairment in the 
claimant stemming from or residual to a cerebral concussion 
sustained during active service. 

3.  The veteran's service-connected residuals of cerebral 
concussion are not manifested by unusual or exceptional 
factors such as marked interference with employment or 
frequent periods of hospitalization such as to render 
inapplicable the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of cerebral concussion are not met.  38 U.S.C.A. § 1155 (West 
1991),  38 C.F.R. § 3.321, §§ 4.124a, 4.130, Diagnostic Codes 
8045, 9304 (2001).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased (compensable) disability 
rating for his service-connected residuals of cerebral 
concussion.  He contends that the RO has not adequately 
reviewed his medical records; that the evidence of record 
establishes that his service-connected residuals of 
concussion are more disabling than currently evaluated; and 
that a compensable rating is warranted.  

I.  Evidentiary and Procedural History

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
residuals of cerebral concussion.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the most current evidence of record is not 
adequate for rating purposes.  Moreover, the case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to that 
disability.  However, in view of the veteran's contentions, 
the Board will briefly review the longitudinal record prior 
to discussing the current medical and other evidence.

The veteran's service medical records show that in May 1968, 
he sustained a brain concussion and left knee injury in an 
automobile accident while serving in Germany.  There was no 
reported loss of consciousness, a skull X-ray was negative, 
and repeated neurological examinations of the veteran were 
within normal limits.  No further complaint, treatment, 
findings or diagnosis of a brain concussion was shown during 
his remaining period of active service.  At the time of 
service separation examination in June 1968, the veteran 
denied any history of loss of consciousness or neurological 
or psychiatric history, and his report of service separation 
examination disclosed that his head, face, neck and scalp 
were unremarkable, and his psychiatric and neurological 
evaluations were normal.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received September 
29, 1969, sought service connection for cerebral concussion 
and a left knee injury.  

A report of VA examination conducted in June 1970 showed that 
the veteran's head, face and neck were normal, and 
neurological examination was unremarkable.  A special VA 
psychiatric and neurological examination revealed no 
neurological or psychiatric symptomatology, and the veteran 
denied headaches, vertigo, or other symptoms.  No psychiatric 
or neurological disease was found on examination, and he was 
considered competent and employable.  

A rating decision of June 22, 1970, granted service 
connection for residuals of cerebral concussion, evaluated as 
noncompensably disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8045, effective October 20, 1968, the day following 
service separation.  That decision also granted service 
connection for a left knee injury.  A rating decision of 
October 1978 granted service connection for bilateral 
defective hearing linked to inservice acoustic trauma, 
evaluated as noncompensably disabling.  The veteran was 
notified of those determinations and of his right to appeal, 
but failed to initiate an appeal and those determinations 
became final after one year.

The record is silent for complaint, treatment, findings or 
diagnosis of residuals of cerebral concussion from the date 
of the original event to his VA hospitalization in June 1984, 
more than 15 years after final service separation.  A rating 
decision of March 1985 denied direct service connection for 
an acquired psychiatric disability, denied a compensable 
rating for residuals of cerebral concussion, and denied 
service connection for a psychiatric disorder (adjustment 
disorder with depressed mood) as secondary to his service-
connected residuals of cerebral concussion.  The veteran 
appealed that decision, a Statement of the Case was issued in 
May 1985, and the RO obtained all medical evidence identified 
by the veteran.  However, the veteran failed to perfect his 
appeal by submitting a Substantive Appeal (VA Form 9), and 
that decision became final after one year.  

In April 1986, the veteran claimed service connection for a 
seizure disorder on a direct basis and as secondary to his 
service-connected residuals of cerebral concussion, dating 
the onset of his seizure disorder to 1983.  He submitted 
additional medical evidence with his claim, and all medical 
evidence identified by the veteran was obtained.  A rating 
decision of May 1986 denied service connection for a seizure 
disorder on a direct basis or as secondary to service-
connected residuals of cerebral concussion.  The veteran was 
informed of those decisions and of his right to appeal by RO 
letter of June 12, 1986.  He did not initiate an appeal, and 
those determinations became final after one year. 

In November 1992, the veteran sought a compensable rating for 
his service-connected residuals of cerebral concussion, 
citing blackouts and an acquired psychiatric disability.  All 
medical evidence identified by the veteran was obtained, and 
a rating decision of September 1993 denied a compensable 
rating for his service-connected residuals of cerebral 
concussion.  The veteran was informed of that decision and of 
his right to appeal by RO letter of September 23, 1993.  He 
did not initiate an appeal, and that determination became 
final after one year. 

In December 1994, the veteran reopened his claim for a 
compensable rating for his service-connected residuals of 
cerebral concussion by submitting a November 1994 VA hospital 
summary.  The diagnosis at hospital discharge was 
schizoaffective disorder.  A rating decision of December 1994 
denied a compensable rating for his service-connected 
residuals of cerebral concussion.  The veteran was informed 
of that decision and of his right to appeal by RO letter of 
December 27, 1994.  He did not initiate an appeal, and that 
determination became final after one year. 

In October 1998, the veteran sought a compensable rating for 
his service-connected bilateral defective hearing and service 
connection for tinnitus.  He was asked by RO letter to submit 
evidence of treatment for bilateral defective hearing and 
evidence of continuity of treatment since service for 
tinnitus, but failed to do so.  A VA audiology examination 
did not demonstrate a compensable level of hearing loss and 
did not link tinnitus to service or to a service-connected 
disability.  A rating decision of December 1998 denied a 
compensable rating for his service-connected bilateral 
defective hearing and denied service connection for tinnitus.  
The veteran was informed of those decisions and of his right 
to appeal by RO letter of December 15, 1998.  He did not 
initiate an appeal, and that determination became final after 
one year. 

In March 2000, the veteran reopened his claim for a 
compensable rating for his service-connected residuals of 
cerebral concussion, reporting treatment at a VA medical 
facility for that disorder.  Hospital records from the VAMC, 
Cincinnati, dated in December 1999, show that a psychological 
intake summary prepared by a clinician in December 1999 
stated that the veteran complained of suicidal ideation, 
auditory hallucinations, being compulsive, and having 
writer's block.  She cited the veteran's previous diagnoses 
of paranoid schizophrenia and a history of psychiatric 
hospitalizations.  Mental status examination revealed that he 
was cooperative and oriented, had a decent memory and good 
fund of knowledge, but was somewhat manic with congruent 
affect and disorganized thoughts.  He had no phobias and 
obvious delusions other than the belief that he was psychic, 
but displayed hallucinations as indicated, and had poor 
insight with disorganized concentration.  Neurological 
examination was within normal limits, and he appeared to be 
able to control a right hand tremor.  An EEG was within 
normal limits in the awake and drowsy states and with 
hyperventilation and photic stimulation, and disclosed no 
focal lateralizing epileptiform features.  The Axis I 
diagnosis was schizo-affective disorder, with depression, 
while the Axis II diagnosis was anxiety.  

VA outpatient treatment records dated in January 2000 show 
that the veteran complained of episodes of severe depression 
since hospital discharge, but declined hospitalization.  A 
trial of lithium was initiated.  An entry in February 2000 
shows that he reported continuing depression, social 
isolation, and auditory hallucinations, but denied suicidal 
ideation.  In March 2000, he failed to report for his 
appointment and stated by telephone that he felt good and 
didn't feel like coming in, and in April 2000 his symptoms of 
schizoaffective disorder were much improved, with only 
occasional auditory hallucinations or suicidal ideation.  The 
assessment was schizoaffective disorder in partial remission, 
and medication with lithium was continued.  

A rating decision of May 2000 denied a compensable rating for 
the veteran's service-connected residuals of cerebral 
concussion.  The veteran was informed of that decision and of 
his right to appeal by RO letter of May 19, 2000.  The 
veteran submitted a timely Notice of Disagreement, stating 
that his nervous condition was worse, and that a "doctor 
told him that his X-rays showed cerebral concussion."  He 
complained of depression, anxiety and hypertension.  A 
Statement of the Case was issued on July 19, 2000, and the 
claimant submitted a timely Substantive Appeal.  He also 
submitted a report of a June 2000 EEG showing that the 
veteran had a history of schizo-affective disorder versus 
schizophrenia and organic psychosis, and that he claimed that 
his psychosis started 30 years previously following military 
action which left him unconscious.  The EEG was within normal 
limits in the awake, drowsy, and sleep stages, with no focal, 
lateralizing, or epileptiform features seen.  In addition, 
the EEG record was interpreted as suggestive of a diffuse 
disturbance of cerebral function and it was indicated that a 
toxic, metabolic post-hypoxic or degenerative condition 
should be excluded.  Also shown was a moderate generalized 
slowing and frontal intermittent rhythmic delta activity 
(FIRDA).  

A special VA neurological examination (Brain and Spinal 
Cord), conducted in August 2000, cited the examiner's 
extensive review of the veteran's claims folder, including 
his history of inservice head injury in an automobile 
accident, as well as the historical findings and diagnoses on 
his past VA examinations, hospitalizations and treatment 
records, and the findings on the veteran's multiple EEG's.  
In addition, the examiner reviewed the findings and diagnoses 
on the hospital summaries from the VAMC, Cincinnati, dated in 
December 1999 and in June 2000, and on current VA outpatient 
treatment records.  On interview, the veteran asserted that 
he lost consciousness in the 1968 automobile accident, but 
was unable to estimate the duration, and that he was returned 
to duty and finished his tour.  He related that he 
subsequently developed headaches, but did not indicate the 
date of onset; that he began chronically "hearing voices and 
conversing with the devil" while on a trip to Las Vegas in 
1983; and that he knew that he had schizophrenia but believed 
that he "scrambled" his brain cells in the inservice 
automobile accident.  The examining VA neurological 
specialist stated that there was no evidence of a current 
traumatic brain disorder or any other possible residuals of a 
cerebral concussion in the current medical record; that his 
December 1999 hospitalization at the VAMC, Cincinnati, was 
for chronic paranoid schizophrenia with exacerbation of his 
paranoid compulsive disorder; that no X-rays were taken; and 
that an EEG requested by the veteran to rule out an organic 
etiology for his schizophrenia showed moderate generalized 
slowing and frontal intermittent rhythmic delta activity 
(FIRDA).  

The examining VA neurological specialist further noted that a 
psychological intake summary prepared by a clinician at the 
VAMC, Cincinnati, in December 1999 showed Axis I diagnoses of 
schizo-affective disorder, with depression, while the Axis II 
diagnosis was anxiety; and that the diagnosis at hospital 
discharge in December 1999 was chronic paranoid schizophrenia 
with acute exacerbation of his chronic paranoid compulsive 
disorder.  He further noted that the June 2000 hospital 
discharge summary from the VAMC, Cincinnati, showed that the 
veteran was admitted with complaints of compulsive activity 
and fear of self-harm, and that the diagnosis on hospital 
discharge were schizo-affective disorder, depressive type, 
with possible organic etiology.  

The examining VA neurological specialist cited the veteran's 
statement that he constantly heard the sound of women 
screaming; that he experienced flare-ups in hearing voices 
when he did not take his medication; that the screaming 
voices diminished following his mother's death; and that his 
headaches were caused by the violence within him, but were 
controlled by medication.  The examiner noted the veteran's 
positive family history for alcoholism and for psychiatric 
disability in a brother; and opined that any memory loss or 
confusion resulting from the veteran's 1968 concussion had 
stabilized.  On examination, the veteran had a slow gait and 
used a cane secondary to recent vascular surgery, but 
neurological examination disclosed no motor, sensory or 
reflex deficits or functional impairment.  The examining VA 
neurological specialist stated that the veteran had no 
neurological sequelae attributable to the 1968 motor vehicle 
accident; that his headaches appeared only years after his 
injury, and were not causally related to a concussion; and 
that there were no neurological sequelae to be differentiated 
from his nonservice-connected schizophrenia.  

The mental status examination revealed that the veteran was 
alert and well-oriented, with fluent speech, intact memory, 
and an adequate fund of knowledge.  The examiner stated that 
the veteran's psychiatric diagnosis was chronic paranoid 
schizophrenia with a recent exacerbation in his paranoid 
compulsive disorder; that he also carried diagnoses of 
bipolar affective disorder and schizoaffective disorder; and 
that his thought processes were consistent with those 
diagnoses.  He expressed the opinion that the abnormal 
findings on the veteran's past EEG's were similar to the 
findings on his most recent EEG's; that such findings were 
due to the effect of the veteran's medication with 
neuroleptic medications, which decreased the seizure 
threshold; that all EEG's reverted to normal when the 
medications stopped; that such EEG's did not indicate 
cerebral damage from the remote concussion; and that a recent 
computerized axial tomography (CAT) scan was normal and 
revealed no evidence of structural damage.  He further stated 
that no dementing process was found; that there was no 
evidence of any sequelae from his motor vehicle accident 
during military service; that there was no reason to suppose 
that his psychiatric condition was in any way linked to his 
cerebral concussion; and that it was at least as likely as 
not that the veteran's psychiatric condition was a 
genetically mediated psychiatric disease that is completely 
independent from his remote concussion.  He concluded that 
there was no basis for connecting the veteran's remote and 
resolved brain concussion with his psychiatric disease

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 3.321(a), 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2001).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  In every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no percent 
evaluation, a no percent evaluation will be assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the instant appeal, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's service-connected residuals of cerebral 
concussion are rated as noncompensably disabling under the 
provisions of 38 C.F.R. Part 4, § 4.124a, Diagnostic Code 
8045 (2001) [Brain disease due to trauma].  The veteran 
contends that a compensable evaluation is warranted, citing 
psychiatric, organic, and electrodiagnostic symptomatology 
which he associates with that disability. 

While the veteran has expressed the opinion that his claimed 
neurologic and psychiatric symptomatology stems from and is 
residual to a 1968 motor vehicle accident while posted to 
Germany during his period of active service, the United 
States Court of Appeals for Veterans Claims (the Court) has 
held that a lay person, such as the veteran, is not competent 
to offer evidence that requires medical knowledge, such as 
the diagnosis or cause of a disability.  See Grottveit v. 
Brown,  5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski,  2 
Vet. App. 492, 495 (1992).  If such testimony is not 
competent, it cannot be probative.  As causative factors of a 
disease amount to a medical question, only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).

In evaluating brain disease due to trauma under Diagnostic 
Code 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304 [dementia due to head trauma].  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8045 (2001).  
Dementia due to head trauma is evaluated under the provisions 
of  38 C.F.R. Part 4, § 4.130, Diagnostic Code 9304 (2001).  


The current record includes no clinical findings or diagnoses 
of purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., as 
contemplated under Diagnostic Code 8045, and no diagnosis of 
multi-infarct dementia associated with brain trauma, as 
contemplated under the provisions of 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9304 (2001).  There was no evidence 
of headache, dizziness, or insomnia, etc., recognized as 
symptomatic of brain trauma until many years after service 
separation, and the most recent review of the record and 
specialist medical opinion does not link such manifestations, 
if present, to the remote inservice cerebral concussion.  The 
August 2000 review of the medical record and neurological and 
psychiatric examinations and medical opinions from a VA 
neurological specialist found that the veteran's correct 
psychiatric diagnosis was chronic paranoid schizophrenia with 
a recent exacerbation in his paranoid compulsive disorder; 
that he also carried diagnoses of bipolar affective disorder 
and schizoaffective disorder; and that his thought processes 
were consistent with those diagnoses.  In addition, the 
examining VA specialist stated that there was no evidence of 
a current traumatic brain disorder or any other possible 
residuals of a cerebral concussion in the current medical 
record; that any memory loss or confusion resulting from the 
veteran's 1968 concussion had stabilized and resolved; that 
neurological examination disclosed no motor, sensory or 
reflex deficits or functional impairment; that the veteran 
had no neurological sequelae attributable to the 1968 motor 
vehicle accident; that the abnormal finding on repeated EEG's 
were attributable to his use of neuroleptic medications; that 
his headaches appeared only years after his injury, and were 
not causally related to a concussion; and that there were no 
neurological sequelae to be differentiated from his 
nonservice-connected schizophrenia.  

The examining VA specialist further stated the opinion that 
the abnormal findings on the veteran's past EEG's were 
similar to the findings on his most recent EEG's; that such 
findings were due to the effect of the veteran's neuroleptic 
medications, which decreased the seizure threshold; that such 
EEG's did not indicate cerebral damage from the remote 
concussion; and that a recent computerized axial tomography 
(CAT) scan was normal and revealed no evidence of structural 
damage.  He further stated that no dementing process was 
found on his examination of the veteran; that there was no 
evidence of any sequelae from his motor vehicle accident 
during military service; that there was no basis for 
connecting the veteran's remote and resolved brain concussion 
with his psychiatric disease; that there was no reason to 
suppose that his psychiatric condition was in any way linked 
to his cerebral concussion; and that it was at least as 
likely as not that the veteran's psychiatric condition was a 
genetically mediated psychiatric disease that is completely 
independent from his remote concussion.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
In this particular case, the record shows that the RO has 
addressed the claimant's contentions that portions of his 
medical record have been overlooked or not properly weighed 
by obtaining a complete review of his entire medical record 
and neurological and psychiatric examinations and medical 
opinions by a VA specialist.  Further, no residuals of 
cerebral concussion were clinically shown during active 
service, and the veteran denied any history of loss of 
consciousness or neurologic or psychiatric symptoms at the 
time of his service separation examination.  His service 
separation examination disclosed no neurologic or psychiatric 
abnormalities, and psychosis was not demonstrated or 
diagnosed during the initial postservice year or for many 
years thereafter (i.e., 1980-1981).  38 U.S.C.A. §§ 1101 
1110, 1112, 1131 (West 1991);  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  The record is silent for complaints of 
headaches until many years after final service separation.  
The veteran has dated the onset of schizophrenia to a drive 
to Las Vegas in 1983, approximately 15 years after final 
service separation.  All of these facts were duly noted and 
taken into consideration as part of the August 2000 
specialist neurological examination, which found no evidence 
of a current traumatic brain disorder or any other possible 
residuals of a cerebral concussion in the current medical 
record; that the veteran had no neurological sequelae 
attributable to the 1968 motor vehicle accident; that there 
was no basis for connecting the veteran's remote and resolved 
brain concussion with his psychiatric disease; and that there 
was no reason to suppose that his psychiatric condition was 
in any way linked to his cerebral concussion.  

The Board finds, based upon the evidence of record, that the 
veteran has no discernable residuals of the remote cerebral 
concussion sustained during active service in 1968, and that 
the preponderance of the evidence, including competent 
medical evidence and opinion based upon a thorough review of 
the medical record, militates against a finding that the 
veteran's service-connected residuals of a cerebral 
concussion are manifested by any current psychiatric or 
neurological symptomatology.  Accordingly, a compensable 
evaluation for service-connected residuals of cerebral 
concussion is not warranted.  


ORDER

A compensable evaluation for service-connected residuals of 
cerebral concussion is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

